TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00367-CR


Shane Allen Hammer, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 2000CR0828, HONORABLE CHARLES E. (CHUCK) MILLER JR., JUDGE PRESIDING



O R D E R 
PER CURIAM
This is an appeal from a judgment of conviction for driving while intoxicated.
Appellant's brief on appeal was originally due October 22, 2001.  On counsel's motion, the time for
filing was extended to December 21, 2001.  No brief has been filed on appellant's behalf and no
further extension of time for filing has been sought.
Appellant's counsel, Mr. John M. Green, is ordered to file a brief in appellant's behalf
no later than February 1, 2002.  No further extension of time for filing this brief will be granted.
It is ordered this 16th day of January 2002. 

Before Justices Kidd, Yeakel and Patterson
Do Not Publish